DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s filing on 10/22/2020.
Priority
3. 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5. 	Claims 1-2, 8-12, 19 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Price et al. (“Price”, US Pub 2014/0125300).

    PNG
    media_image1.png
    451
    1226
    media_image1.png
    Greyscale

Left Hand Side is Fig. 2 of Price vs. Right Hand side is Applicant’s Fig. 5
claim 1, Price teaches (Fig. 2; Para 27-28, 30, 35, 37-45) an amplifier (Fig. 2; 204)  comprising: a first stage (Fig. 2; 204)  configured to detect and output a difference between a reference voltage (VREF) and a feedback voltage (Feedback voltage is fed back using 240) according to a control signal (ST_ON/OFF) and a bias current (250), wherein an amount of the bias current (250) is forcibly adjusted by the control signal (ST_ON/OFF).
Regarding claim 8, Price teaches the amount of the bias current (250) is forcibly adjusted by the control signal (ST_ON/OFF) within a maximum value (i.e. using 252, during power-up) determined according to the bias voltage (using M20, 256 and RG_ON).
Regarding claim 9, Price teaches a voltage generation circuit (Fig. 2; Para 27-28, 30, 35, 37-45) comprising: an amplifier (Fig. 2; 204)  configured to detect and output a difference between a reference voltage (VREF) and a feedback voltage (Feedback voltage is fed back using 240) according to a control signal (ST_ON/OFF) and a bias current (250),and configured to generate a driving signal (Vhg); and a driver (M9) configured to generate an internal voltage (Vout) by driving an external voltage (Vdd) according to the driving signal (Vhg), wherein an amount of the bias current (250) is forcibly adjusted by the control signal (ST_ON/OFF).
Regarding claims 10, 2, Price teaches the control signal (ST_ON/OFF) is substantially maintained to a first level (i.e. when ‘ST_ON/OFF’ is on) according to a level of the external voltage (Vdd) during a power-up process (one in ordinary skill the art would know, when any semiconductor/machine apparatus is being powered up, Vdd increases linearly, while being powered up, which is same as Applicant’s Fig. 6 and Para 107-122) of a semiconductor apparatus, and transitions to a second level (i.e. when ‘ST_ON/OFF’ is off) as the level of the external voltage (Vdd) becomes equal to or more than a set level (i.e. set level can be when Vdd has reached certain level, where apparatus is on an ‘full-on operational’ mode).[NOTE. under broadest reasonable interpretation, because Applicant fail to define external voltages ‘a level’ and ‘a set level’, or how the external voltage makes sure of ‘equal to or more than’ operation, examiner is interpreting them as Vdd having level of linear increase during powering up mode vs. Vdd’s final set level during ‘full-on mode’]
Regarding claim 11, Price teaches a distribution resistor (i.e. R1) configured to generate the feedback voltage (Feedback voltage is fed back using 240) by distributing the internal voltage (Vout); and a capacitor (C1) 
Regarding claim 12, Price teaches (Fig. 2; Para 27-28, 30, 35, 37-45) the amplifier (204) comprises: a comparator (204: ‘m2, m4’; where Price’s 204 is functioning as a comparator, since its taking in Vref and Feedback voltage for comparing and amplifying the difference based on control signal which forces bias currents to be adjusted) configured to detect and output the difference between the reference voltage (VREF) and the feedback voltage (VFB) according to the bias current (VBIAS, 1st array 121-1); and a current mirror (M5-M8) configured to generate the driving signal (Vhg)  according to the output of the comparator (204).
Regarding claim 19, Price teaches the amount of the bias current (250) is forcibly adjusted by the control signal (ST_ON/OFF) within a maximum value (using 2nd buffer stage ‘M3, M7, M8, M10’, in combination with Vdd and ST_ON/OFF, which correspondingly control ‘Vhg’ using 204 operation) determined according to the bias voltage (BCS).
Allowable Subject Matter
6. 	Claims 3-7, 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, a search of prior art(s) failed to teach “the first stage comprises: a first transistor array to which the external voltage is applied in common and having a gate terminal to which a bias voltage is applied in common; a second transistor array electrically connected to the first transistor array and having a gate terminal to which the control signal is inputted in common; a third transistor electrically connected to the first transistor array and the second transistor array and configured to receive the reference voltage; a fourth transistor electrically connected between the third transistor and a ground voltage terminal; a fifth transistor electrically connected to the first transistor array and the second transistor array and configured to receive the feedback voltage; and a sixth transistor electrically connected between the fifth transistor and the ground voltage terminal.
Claims 4-7 are depending from claim 3. 
Regarding claim 13, a search of prior art(s) failed to teach “the comparator comprises: a first transistor array to which the external voltage is applied in common and having a gate terminal to which a bias voltage is applied in common; a second transistor array electrically connected to the first transistor array and having a gate 
Claims 13-17 are depending from claim 12.
Regarding claim 18, a search of prior art(s) failed to teach “ the current mirror comprises: a first transistor configured to receive the external voltage; a second transistor electrically connected between the first transistor and the ground voltage terminal; a third transistor configured to receive the external voltage and is having a gate terminal electrically connected to the first transistor; and a fourth transistor electrically connected between the third transistor and the ground voltage terminal, wherein the driving signal is generated at a node to which the third transistor and the fourth transistor are electrically connected. 
7. 	Claims 20-26 are allowed. 
Regarding claim 20, a search of prior art(s) failed to teach “a voltage generation circuit comprising: a first transistor array to which an external voltage is applied in common and having a gate terminal to which a bias voltage is applied in common; a second transistor array electrically connected to the first transistor array and having a gate terminal to which a control signal is inputted in common; a third transistor electrically connected to the first transistor array and the second transistor array and configured to receive a reference voltage; a fourth transistor electrically connected between the third transistor and a ground voltage terminal; a fifth transistor electrically connected to the first transistor is array and the second transistor array and configured to receive a feedback voltage; a sixth transistor electrically connected between the fifth transistor and the ground voltage terminal and configured to generate a driving signal; wherein an amount of a bias current flowing through the first transistor array and the second transistor array according to the bias voltage is forcibly adjusted according to the control signal”.
Claims 21-26 are depending from claim 20.
Conclusion
M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        2/25/2022



	/THIENVU V TRAN/                                                     Supervisory Patent Examiner, Art Unit 2839